Citation Nr: 0514851	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  01-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
February 1969.

This appeal arises from an August 2000 rating decision of the 
Muskogee, Oklahoma Regional Office (RO), that granted service 
connection for PTSD and assigned a 30 percent evaluation from 
February 18, 2000.  The veteran perfected an appeal to the 
Board based on the assignment of the 30 percent evaluation.  
By rating decision in September 2004, a 50 percent evaluation 
was assigned effective from February 18, 2000.  

In regard to the instant claim for a higher evaluation, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In this case, as the August 2000 rating action constituted 
the initial grant of service connection, the Board will 
continue to consider whether additional staged ratings should 
be assigned for the veteran's service-connected psychiatric 
disability.  In this way, the Court's holding in Fenderson 
will be complied with in the disposition of the veteran's 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of the initial grant of a 50 percent 
evaluation for PTSD on February 18, 2000 to the present time, 
the veteran's PTSD is productive of incapacitating symptoms 
resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD, effective from February 18, 2000, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1999 statement from Jonathan Cargill, Ph.D., 
indicates that the veteran had been referred for a 
psychological evaluation.  It was reported that the veteran 
had difficulty sleeping.  He suffered from frequent intrusive 
thoughts about Vietnam along with exhibiting hyper vigilance, 
irritability, tenseness and depression.  The veteran suffered 
from suicidal ideation, survival guilt, and he had frequent 
nightmares and flashbacks.  The veteran also tended to 
isolate himself from others.  The veteran had not worked in 
many years.  The diagnosis was severe chronic PTSD and a 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.  

On VA examination in August 2000, it was noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported having difficulty sleeping and he responded to every 
little noise.  He was always aware of his surroundings so 
that he could be alert at all times.  He had intrusive 
thoughts in addition to hyper vigilance.  He was not 
comfortable being around other people.  He was unemployed.  
On examination, the veteran was oriented times four and there 
was no evidence of psychotic thoughts.  The diagnosis was 
PTSD and a GAF score of 60 to 65 was assessed.

The veteran testified in November 2001 that he slept three to 
four hours a night; that he was hyper vigilant around the 
house and that noises would easily awaken or startle him; 
that he suffered from intrusive thoughts; that he had no 
hobbies and tended to stay by himself at home in the country 
to avoid having contact with people; and that he suffered 
from survival guilt.

On VA examination in March 2003, the examiner noted that PTSD 
symptoms such as having difficulty being around people, being 
irritable, and a desire to be alone most of the time impacted 
on his educational activities and not pursuing employment.  
On examination, there was no evidence of a thought disorder.  
The diagnosis was PTSD.  It was noted that the veteran 
continued to have symptoms of PTSD.  His sleeping pattern was 
irregular.  He continued to have intrusive thoughts which 
sometimes interfered with his mood for an extended period of 
time.  He had ongoing problems with irritability, temper, 
hyper vigilance, exaggerated startle response, and he had 
difficulty concentrating.  The veteran's PTSD had and would 
continue to have a definite but moderate impact on his 
capacity to work due to his desire to be alone and his 
tendency to become angry and irritable around people.  He had 
limited relationships with people.  He generally tried to 
stay away from people and he lived in an environment that 
kept him away from people.  A GAF score of 59 was assessed 
based on a moderate level of symptoms including irritability, 
conflict with others, having few friends, and suffering from 
stress responses and hyper vigilance.  

A September 2004 statement from Dr. Cargill indicates that 
the veteran was reporting more frequent episodes of anxiety.  
He stated that his depression was worse in the fall leading 
up to the date in November when he was in heavy combat and 
had lost many of his service comrades.  He would frequently 
see the faces or dismembered bodies of those who were injured 
or killed.  He was last employed in 1974.  He had a hard time 
focusing on things and he suffered from daily intrusive 
thoughts which he seemed incapable of turning off.  He had 
moved to the country to facilitate his need to avoid having 
contact with people.  He continued to be hyper vigilant and 
would startle at the slightest noise.  The examiner opined 
that the veteran's condition had continued to deteriorate 
since his last evaluation.

Service connection is in effect for PTSD, evaluated as 50 
percent disabling since the original grant of entitlement to 
compensation status on February 18, 2000 under DC 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  It 
is the veteran's contention that his symptoms warrant the 
assignment of a 100 percent rating from February 18, 2000.

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2004).

The regulations pertaining to rating psychiatric disability 
are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

During the pendency of this claim, the veteran's psychiatric 
symptoms have included nightmares, flashbacks, survival 
guilt, intrusive thoughts, depression, irritability, anger, 
tenseness, suicidal ideation, hyper vigilance, emotional 
detachment, social isolation, anxiety, and sleep disturbance.  
The veteran has been unable to establish and maintain stable 
relationships with individuals other than his spouse; 
however, it has been noted that the veteran's spouse worked 
at night and slept during the day thereby minimizing their 
interaction.  It has been elicited that the veteran has 
little emotional attachment even with his spouse.  The 
veteran has reported trying to avoid people so that his PTSD 
symptoms would not be activated.  In fact, the veteran moved 
to a remote home in the country many years ago to facilitate 
his isolation from others.  As a result, it can be stated 
that the veteran is generally isolated from others and he is 
emotionally detached from people.  Reports of examination 
show the presence of chronic PTSD that severely impairs his 
social adaptability. 

Industrially, the record shows that the veteran has not 
worked in many decades.  Initially, the record would suggest 
that his unemployability was primarily due to his service 
connected physical disabilities.  By September 1999, however, 
Dr. Cargill evaluated the veteran and a GAF score of 45 was 
assessed due to the veteran's chronic and severe ongoing PTSD 
symptoms.  A score of 45 denotes the presence of serious 
symptoms or any serious impairment in social or occupational 
functioning such as having no friends or being unable to keep 
a job.  Although the Board notes that higher GAF scores were 
assessed on VA examinations, the totality of the record to 
include the veteran's testimony tends to support Dr. 
Cargill's GAF assessment relative to his employability.

Dr. Cargill evaluated the veteran again in September 2004 and 
he noted that the veteran's symptoms had grown worse.  He 
opined that the veteran's disability due to PTSD had 
continued to deteriorate since his last evaluation in 1999.  
In short, the veteran's severe PTSD symptomatology had 
continued to grow worse despite his efforts to isolate 
himself.  It is clear, therefore, that the veteran suffers 
from severe industrial inadaptability due to the effects of 
persistent severe PTSD symptoms.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the initial date of disability 
on February 18, 2000.  As this determination encompasses the 
entire period of time under adjudication, additional inquiry 
under Fenderson is not necessary.


VCAA

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for PTSD) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights by the Board's action in this matter.


ORDER

From February 18, 2000, entitlement to the assignment of a 
100 percent evaluation for PTSD is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


